 248DECISIONSOF NATIONALLABOR RELATIONS BOARDDenmac Corporation,d/b/a The Ramada Inn andAnna Marie Hawkins.Case 23-CA-2929June25, 1968DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND BROWNOn April 19,1968, Trial Examiner Paul E. Weilissued his Decision in the above-entitled proceed-ing, finding that the Respondent had engaged inand was engaging in certain unfair labor practicesin violation of the National Labor Relations Act, asamended,and recommending that the Respondentcease and desist therefrom and take certainaffirm-ative action,as set forth in the attachedTrial Ex-aminer'sDecision.Thereafter,the Respondent filedexceptions to the Trial Examiner'sDecision and asupporting brief.Pursuant to the provisions of Section3(b) of theNational Labor Relations Act, as amended,the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulingsof the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed.The Board has considered theTrialExaminer'sDecision,the exceptions and brief,and the entire record in the case, and herebyadopts the findings,conclusions,and recommenda-tions of the Trial Examiner,'as modified.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and herebyorders that the Respondent, Denmac Corporation,d/b/a The Ramada Inn, Beaumont, Texas, its of-ficers, agents, successors, and assigns, shall take theactionset forth in the TrialExaminer'sRecom-mended Order, with the following modifications:1. Insert the following as paragraph 2(b), and re-letter the remaining paragraphs as 2(c),2(d), and2(e), vice 2(b), 2(c), and 2(d):'Hawkins testified that she had been informed by a waitress sometimebefore December 28 that Respondent was in desperate need of waitressesWe donot rely on Hawkins'testimony as evidenceof the factof need, butonly as an explanation for Hawkins'specific applicationfor employment onDecember 28 There is other evidence in the record to supportthe TrialExaminer's finding that waitress Billie Joe Litton left Respondent's employbefore December 28 and that Respondentdid have need for anotherwaitress"(b) Notify Anna Marie Hawkins, if presentlyservingin the Armed Forces of the UnitedStates,of her right to full reinstatement, upon application,in accordance with the Selective Service Act andthe Universal Military Training and Service Act, asamended, after discharge from the Armed Forces."2.Add the following immediately below thesignature line of the Appendix attached to the TrialExaminer's Decision:Note:We will notify Anna Marie Hawkins, ifpresently serving in the Armed Forces of theUnited States, of her right to full reinstate-ment, upon application, in accordance with theSelective Service Act and the Universal Milita-ry Training and Service Act, as amended, afterdischarge from the Armed Forces.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEPAUL E. WEIL, Trial Examiner: On a charge filedJanuary 12, 1968, by Anna Marie Hawkins, an in-dividual, the General Counsel issued his complainton February 12, 1968, against Denmac Corpora-tion,d/b/a The Ramada Inn, hereinafter calledRespondent,allegingthatRespondent sinceDecember 28, 1967, has been in violation of Sec-tion 8(a)(1) and (3) of the Act by refusing torehire the Charging Party because of her activitieson behalf of the Union and because she engaged inother concerted activities. Respondent by its dulyfiled answer admitted the refusal to rehire Mrs.Hawkins but contended that its decision wasreached for good cause rather than for thereasonsalleged by the General Counsel.At the hearing held on March 18, 1968,at Beau-mont, Texas, all parties were present and had anopportunity to examine and cross-examine wit-nesses, adduce documentary evidence, and argueupon the record. At the close of the hearing theparties all waived oral argument and the filing ofbriefs.Upon the entire record in the case and frommy observation of the witnesses, I make the follow-ing:FINDINGS OF FACT1.THE BUSINESSOF RESPONDENTRespondent is a Texas corporation operating amotor hotel and restaurant in Beaumont, Texas,from which it annually receives gross revenue in ex-cess of $500,000. During the 12 months precedingtheissuanceof the complaint,Respondentpurchased and received goods valued in excess of$1,000 shipped directly to it from points outsidethe State of Texas. During the same period in ex-cessof 75 percent of its gross revenues wasreceived by Respondent from rental payments of172 NLRB No. 25 THE RAMADA INN249guests at the motor hotel who residedthere forperiods less than I month.Respondent is, and at alltimes material herein has been,an employer en-gaged in commerce within the meaning of Section2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDLocal No. 750, Hotel, Motel, Restaurant andClub Employees Union, hereinafter called theUnion, is now and has been at all times materialherein a labor organization within the meaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESBackgroundAt all times relevant, in the operation of theRamada Inn in Beaumont Respondent has em-ployed approximately 75 employees who worked in'the front office, as maids and custodial help at thehoteland as cooks, waitresses, busboys, andcustodial help in the restaurant portions of the en-terprise. In July 1966 Ben H. Roberts was ap-pointed manager.In February 1967 the minimum wage law becameapplicable to Respondent's employees. The applica-tionof the law required that employees whoreceived tips and gratuities in the course of theiremployment report such tips to management, ap-parently in whole or partial satisfaction of theminimumwage required to be paid them. Misun-derstanding and resistance to this requirement onthe part of some of the employees led to strainedrelationships between some of the employees, par-ticularly the busboys and waitresses, and ManagerRoberts.On March 18, 1967, the Union demanded recog-nitionas the collective-bargaining agent of allRespondent's employees with the statutory excep-tions.A petition was filed and an election con-ducted pursuant to which the Union was certifiedas the collective-bargainingrepresentative of theunit sought. The Charging Party was the Union'sobserver at the election and after certification ofthe Union became its business agent and a memberof the negotiating committee. After extended andapparently hard negotiations a contract was ex-ecuted on December 8 by Respondent's presidentand by the president and the Charging Party, assecretary-treasurer, of the Union.The Alleged ViolationAnnaMarieHawkinswas an experiencedwaitress when she commenced work at Respon-dent's place of business on September 1, 1965. Sheworked until Thanksgiving Day, 1965, at whichtime she left to have a baby. The baby was born inMay and when it was 2 weeks old Respondent'shead waitress,Wilma Leger, called Mrs. Hawkinsasking when she could come back. Miss Legercalledagain2 weeks later and asked Mrs. Hawkinsto come back for a few hours a day. She worked forseveral days and found that she had gone back towork too soon. Finally, she returned to work inJune 1966. She continued working from then untilon or about August 25, when she notified ManagerRoberts that she was resigning because she hadbeen offered a job as a manager. He said he wassorry to hear that she was leaving and she rejoinedthat he knew he was glad to see her leave becausehe had always considered her the leader of theUnion. He answered, "I can't say that. I have al-ways considered you as one of my finest diningroom waitresses."Mrs. Hawkins parted company with her new jobafter 5 days' employment. Thereafter she attemptedto find work elsewhere and at some undisclosedtime in November or December applied to Mrs.Gravatt, the manager, with her husband, of Respon-dent's restaurant at that time. Mrs. Gravatt told herthat it was not necessary for her to fill out an appli-cation.Sometime prior to December 28, Mr. and Mrs.Gravatt were discharged. A waitress,BillieJoe Lit-ton,' left the Respondent's employ at the sametime.One of the waitresses called Mrs. Hawkinsand told her that they were desperately in need ofwaitresses and asked her to put in an application.On December 28, Mrs. Hawkins filled out an appli-cationwhich she got from Manager Roberts.Roberts said that he would put the application onfileand give it every consideration. She told himthat she needed to work and would work days,nights,or part time. Roberts answered that hewould consider it.On January 2, Donna Hutchinson came to theRamada Inn to make application. She did not ex-pect to be hired and apparently did not want to behired but was required in order to continue drawingunemployment compensation to apply to at leastthree places. However, Roberts recognized her as agirlwho had waited on him when he had stayed atanother motel and told her to report to work thenext day. At the time Roberts hired her he saidsomething about backdating her application, andexplained that "some of the members of the Unionhad filled out an application form and if she backdated it on her application it would come up beforeher's did." The application was never backdated.Mrs. Hutchinson testified that she thought thatshe would not be employed by Respondent becauseshe understood it was aunionshop. On the occa-sionof her hire Roberts asked her if she was union'Possibly Billie Joe Linton,whose application is in evidence as Respon-dent's Exhibit 8 250DECISIONSOF NATIONALLABOR RELATIONS BOARDand she toldhim she wasnot; that she would rathernot work if she had to join the Union. He assuredher that she would not have to do so.On January 17 according to the records of theTexasEmploymentCommission,Respondent,through its then restaurantManager Taylor,'requesteda waitressfor a hotel restaurant to waiton tables anda counter. The Commission's recordindicates that employees were referred on January17 and 18, but that on the 22d none had yet ap-plied. On the 25th one applied and Respondent re-ported to the Commission that they might hire her.Finally, on the 31st, the first employee referred,Tommy Lou Wilcox, was hired. The order for em-ployees was then canceled.Manager Roberts first testified that he did notapply to the Texas Employment Commission foremployees at anytimeafter Hawkins had filed herapplication.Later he acknowledged that Taylormight havedone so but that he didn't know about itand he stated that Taylor had the authority to applyfor applicants in order to build up his file of appli-cations.With regard to Tommy Lou Wilcox hetestified that she was hired to work in the club butnot as arestaurant waitress.Manager Roberts testified that when Anna MarieHawkins applied for her job he did not need awaitress. Thereafter he needed a waitress on Janu-ary 2 and Donna Hutchinson had meanwhile ap-plied.He testified that he weighed Anna MarieHawkins againstDonna Hutchinson and choseHutchinson because "I couldn't get it out of theback of the mind that she [Anna Marie Hawkins]was some sort of a troublemaker. I had had troublewith her eversinceFebruary of 1967 ...." How-ever he also testified that the need for a waitresswas occasioned by the fact that Billie Joe Littonhad quit. He testified that she quit at the same timethe Gravatts were discharged and he testified thatthe Gravatts were discharged prior to December28. Accordinglyit is clearthat at the time Hawkinsapplied he needed a waitress but did not fill the jobwith Hawkins. When 5 days later Mrs. Hutchinsonappeared he hired her without delay and advisedher at that time that at some time in the future hewould ask her to backdate her application.'Early in the proceeding Respondent appeared tocontend that Roberts declined to rehire Mrs. Haw-kins because she had quit. He testified that as amatter of policy, "We just don't like to rehire peo-ple who have quit." However, it is clear that whenMrs. Hawkins quit Roberts himself contacted AdaHolmes, who had quit his employ earlier, to takeHawkins' place. Nell Prothro who also quit whenshe was married was rehired by Respondent. If infact Respondent has any policy againstrehiring em-ployees who quit, it apparently is a policy that isYRoberts testified thatTaylor washired around February I or 15 Healso testifiedthat Taylorwas hired a week or two after the departure of theGravatts whichoccurredbefore December28. Atany rate it appears clearthat Taylor was restaurant manager on January 17honored more in the breach than in the observanceexcept with regard to Mrs. Hawkins.Iview Roberts' testimony that he did not reem-ployAnna Marie Hawkins because she was atroublemaker as dispositive of the issue in- this case.He testified that the troublemaking that he hadreference to was trouble with the busboys and theotherwaitresseswho had apparently refused to fillout reports of their tips in February 1967. How-ever, he testified that Mrs. Hawkins never refusedto fill out such report. Obviously he blamed her fortheir refusal. Thisin itself isindicative of the factthat it was the concerted activity of the busboys,the waitresses, and Mrs. Hawkins to which he hadobjection. Thereafter,it is clearthat during the ex-tended negotiations for a contract attended both byMrs. Hawkins and Manager Roberts no love waslost between them. While Roberts attempted togive the impression that there had been no troublebetween Hawkins and him since February 1967, thefollowing took place on his cross-examination bythe General Counsel.Q.My question is, after these incidentsrelating tothe minimumwage law, after thatwas straightened out, did you still consider hera troublemaker for her activities after that?A. I gave her very little-I stayed out of it asmuch as possible, and I had no reason to con-sider that she was giving me any trouble at thattime.Q. So at this time, then, you do not considerher a troublemaker, during the period afterFebruary or March of '67. Is that correct?A. Once a troublemaker-no, I didn't haveany more trouble with her after that.Ido not credit Respondent's Manager Roberts.His attempt to leave an impression that there wasno job opening when Mrs. Hawkins applied con-tradicted both by his own testimony and by that ofMrs. Hawkins, as well as by the date of her applica-tion, is obviously false. The false start in the lastanswer quoted above, I find very illuminating.While due to his evasive answers it is at times dif-ficult to deduce his rationale for not hiring Haw-kins, to the extent that it can be deduced, it appearsto boil down to four separate points: First, therewas no job available when she applied. This is con-tradicted as I have set forth above. Second, he hada policy not to rehire employees who had quit,which appears to be disproved by Respondent'sown evidence. Third, no one else was hired, otherthan Mrs. Hutchinson against whom Hawkins didnot compare favorably. But the record reveals thatwhile Roberts himself may not have hired other em-ployees his restaurantmanagerhired at least twoand had, in fact, a call to the State EmploymentCommission for a period of at least 5 days during' I do not credit Roberts' equivocal testimony with regard to his conver-sation with Mrs. Hutchinson, and I credit Mrs Hutchinson's account THE RAMADA INN251which he appears to have needed a waitress.Roberts testified that the girl hired as a result ofthat call went to work in the club, which was obvi-ously run by the motel under his ultimate supervi-sion. It also appears that Glenda Hutchinson washired either on a full- or part-time basis duringJanuary, and worked as a waitress initially. Finally,Roberts' characterization of Mrs. Hawkins as atroublemaker was an obvious reference either toher engaging in concerted activity prior to the ad-vent of the Union or to her activities on behalf ofthe Union. I believe in view of Roberts' testimonythatMrs. Hawkins was a thorn in his side as thespokesman for the Union. I believe that in the lastanswer quoted above he started to say "once atroublemaker always a troublemaker." It was nomere reference to an occurrence almost a year be-fore that caused him to refuse to hire her onDecember 28. Accordingly, I find that Respondentviolated Section 8(a)(1) and (3) of the Act by therefusal to hire Anna Marie Hawkins on December28.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sec-tion III, above, occurring in connection with theRespondent'soperations described in section I,above,have a close, intimate,and substantial rela-tionship to trade, traffic, and commerce among theseveral Statesand tend to lead to labor disputesburdening and obstructing commerce and the freeflow of commerce.V.THE REMEDYHaving found that the Respondent failed andrefused to hire Anna Marie Hawkins in violation ofSection 8(a)(1) and(3) of the Act, my Recom-mended Order will provide that Respondent ceaseand desist from such violations of the Act and thatit offer Mrs. Hawkins employment as a waitress andmake her whole for any loss of pay she may havesuffered as a result of the refusal to hire her by pay-ment of a sumof money equal to that which shewould have earned as wages from the date ofRespondent's refusal to hire her to the date ofRespondent's offer of employment less her netearnings duringsuch period, computed quarterly,with interest in accordance with the formulaeprescribed in F.W. Woolworth Company,90 NLRB289, andIsisPlumbing & Heating Co.,138 NLRB716. Because the earnings of waitresses are in partderived from tips and gratuities from customers thecomputation of backpay shall include the computa-tion of the sum of money reasonably to be expectedin that form.4 I note that such computation shouldnot be difficult in view of the fact that waitressesare apparently required to provide statements oftips to Respondent from which such earnings maybe deduced. Payroll and other necessary records inpossession of Respondent are to be made availableto the Board or its agents toassist insuch computa-tions.Upon the basis of the foregoing findings of factand upon the entire record in the case, I make thefollowing:CONCLUSIONS OF LAW1.Respondent is engaged in commerce withinthe meaningof Section 2(6) and (7)of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By refusing to hire Anna Marie Hawkinsbecause of her concerted activity and because ofher union activity, Respondent has discriminatedagainst employees in violation of Section 8(a)(3) oftheAct and has interfered with, restrained, andcoerced employees in the exercise of the rightsguaranteed in Section 7 of the Act thereby engag-ing inunfair labor practices in violation of Section8(a)(1) of the Act.4.The aforesaid unfair labor practices affectcommerce within the meaning of Section 2(6) and(7) of the Act.RECOMMENDED ORDERThe Respondent, Denmac Corporation, d/b/aThe Ramada Inn, its officers, agents, successors,and assigns,shall:1.Cease and desist from:(a)Refusing to hire employees or otherwise dis-criminating in regard to the hire and tenure of em-ployment or any term or condition of employmentbecause they have engaged in concerted activitiesfor the purpose of collectivebargainingor othermutual aid or protection or to discourage member-ship in any labor organization.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of their right to engage in or to refrain fromengaging in any or all of the activities specified inSection 7 of the Act.2.Take the following affirmative action which itis found will effectuate the policies of the Act:(a)Offer to Anna Marie Hawkins employmentas a waitress at its Beaumont, Texas, facility andmake her whole for any loss of pay she may havesuffered by reason of Respondent's refusal to hireher in the manner set forth in the section entitled"The Remedy."(b) Preserve and, upon request, make availableto the Board or its agents, for examination andcopying, all payroll records and reports and all4HolidayInnof Charleston,147 NLRB 693 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDother records necessary or useful to determine theamount of backpay due under the terms of thisRecommended Order.(c) Post at its Beaumont, Texas, facility copiesof the attached notice marked "Appendix. "I Copiesof said notice, on forms provided by the RegionalDirector for Region 23, shall be posted by theRespondent after being duly signed by its represent-ative, immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(d)Notify the Regional Director for Region 23,in writing, within 20 days from the receipt of thisDecision, what steps have been taken to complyherewith.'In the event thatthis Recommended Order is adopted by the Board, thewords "aDecisionand Order"shall be substitutedfor the words "theRecommendedOrder of a Trial Examiner"in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree ofthe UnitedStatesCourt of Ap-peals Enforcingan Order"shall be substitutedfor the words "a Decisionand Order."In the event that this RecommendedOrder is adopted bythe Board,this provision shall be modifiedto read"Notify saidRegional Director, inwriting,within10 days from the date of this Order,what steps Respondenthas taken to complyherewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Boardand in order to effectuate the policies of the Na-tional Labor Relations Act, as amended, we herebynotify our employees that:WE WILL NOT refuse to hire any applicant foremployment or otherwise discriminate in re-gard to hire, tenure of employment, or anyterm or condition of employment of any of ouremployees because they have engaged in con-certed activities for the purpose of collectivebargaining or other mutual aid or protection orin activities on behalf of any labor organiza-tion.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of their right to engage in or torefrain fromengagingin any or all of the ac-tivities specified in Section 7 of the Act.WE WILL offer Anna Marie Hawkins im-mediate employment as a waitress at theRamada Inn and will pay her backpay to reim-burse her for the wages and tips she lost as aresult of our refusal to hire her.DENMAC CORPORATION,D/B/A THE RAMADA INN(Employer)DatedBy(Representative) (Title)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, 6617 Federal Office Building, 515 RuskAvenue,Houston,Texas77002,Telephone228-4296.